     Case 2:17-cv-03188 Document 17 Filed 09/24/20 Page 1 of 4 PageID #: 257



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


DANA DECEMBER SMITH,

             Plaintiff,

v.                                         Civil Action No. 2:17-cv-03188

JOANNA I. TABIT, Judge, 13th
Judicial Circuit, Kanawha
County Circuit Court and
CHARLES T. MILLER, Chief
Prosecuting Attorney of
Kanawha County, West Virginia,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             This action concerns a 42 U.S.C. § 1983 procedural due

process claim filed by Dana December Smith on June 6, 2017.

Smith was convicted on two counts of first-degree murder in a

1992 jury trial in the Circuit Court of Kanawha County.              E.g.,

Smith v. Ballard, No. 2:09–cv–00242, 2010 WL 3835710, at *3

(S.D. W. Va. Sept. 29, 2010) (dismissing a 28 U.S.C. § 2254

petition for habeas corpus filed by Smith).            His complaint

challenges the state circuit court’s denial of his W. Va. Code §

15-2B-14 motion for post-conviction DNA testing and seeks an

injunction under § 1983 “to require the Defendants and/or the

State courts to release [] preserved biological evidence for DNA

testing . . . .”       Compl. 5, 19.
  Case 2:17-cv-03188 Document 17 Filed 09/24/20 Page 2 of 4 PageID #: 258



           The matter was previously referred to United States

Magistrate Judge Dwane L. Tinsley for submission to the court of

his Proposed Findings and Recommendation (“PF&R”) for

disposition pursuant to 28 U.S.C. § 636(b)(1)(B).          On April 17,

2020, the magistrate judge entered his PF&R recommending that

the court dismiss the plaintiff’s complaint for failure to state

a claim upon which relief can be granted pursuant to 28 U.S.C.

§ 1915A.   ECF No. 11.    Smith filed objections to the PF&R on

June 2, 2020.   ECF No. 16.


           It has now come to the court’s attention that Smith

passed away on September 13, 2020.       The court is in possession

of a report composed by Mt. Olive Correctional Complex and Jail,

his place of incarceration, as well as a news article that

document his death.    See Leslie Rubin, Man convicted of '91

double murder in Kanawha County dies after contracting COVID-19,

WCHSTV (Sept. 22, 2020), https://wchstv.com/news/local/man-

convicted-of-91-double-murder-in-kanawha-county-dies-after-

contracting-covid-19.


           Courts may take judicial notice of “a fact that is not

subject to reasonable dispute because it . . . can be accurately

and readily determined from sources whose accuracy cannot

reasonably be questioned.”      Fed. R. Evid. 201(b)(2).       The court

concludes that the report, coupled with the news article, is a



                                    2
  Case 2:17-cv-03188 Document 17 Filed 09/24/20 Page 3 of 4 PageID #: 259



source whose accuracy cannot reasonably be questioned and

accordingly takes judicial notice of the plaintiff’s death.


           “The doctrine of mootness constitutes a part of the

constitutional limits of federal court jurisdiction.”           Brooks v.

Vassar, 462 F.3d 341, 348 (4th Cir. 2006).         “When a case is

moot, ‘the court’s subject matter jurisdiction ceases to

exist.’”   Wicomico Nursing Home v. Padilla, 910 F.3d 739, 749

(4th Cir. 2018) (quoting S.C. Coastal Conservation League v.

U.S. Army Corps of Eng’rs, 789 F.3d 475, 482 (4th Cir. 2015)).


           “Simply stated, a case is moot when the issues

presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome.”        Powell v. McCormack, 395

U.S. 486, 496 (1969) (citation omitted).        The Fourth Circuit has

found that because “it is axiomatic that a deceased litigant

cannot enjoy prospective injunctive relief,” such a litigant

lacks a legally cognizable interest in the outcome of a case

involving a claim for prospective injunctive relief.           Wicomico

Nursing Home, 910 F.3d at 749 (citation and internal quotation

marks omitted).   Therefore, such cases are moot.         See id.




                                    3
  Case 2:17-cv-03188 Document 17 Filed 09/24/20 Page 4 of 4 PageID #: 260



          Smith’s passing has mooted this case that seeks

prospective injunctive relief.      The case must be dismissed for

lack of subject matter jurisdiction.        Accordingly, it is ORDERED

that this case be, and it hereby is, DISMISSED for lack of

subject matter jurisdiction.


          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                        ENTER: September 24, 2020




                                    4
